Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

					DETAILED ACTION
	Allowability indicated in the last office action is withdrawn due to new ground of rejection

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-54 and 58-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A nature of “prepolymer” recited for a first putty and a second putty of claims 36 and 58 would be indefinite absent further limitation since the prepolymer could be any polymer having different reactive functional groups yielding different polymer structures or it may not react at all with the recited other components and thus it is unclear as to a nature of a product after contacting/reacting the first putty and the second putty without  nature of the “prepolymer”.  Other claims depend from the indefinite claim would be indefinite.

Claims 36-54 and 58-62 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

			      EXAMINER’S COMMENT
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,570,270 teaches polyurethane compositions for luting agents comprising a prepolymer of diisocyanate (A) and a polyol or a diamine (B) as a filler in abstract and examples.  US 2011/0236501 A1 teaches injectable delivery allograph bone/polymer composite for treatment of open fractures comprising polyisocyanate prepolymer, polyester polyol and catalyst in abstract and examples.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/March 19, 2021                                            /TAE H YOON/                                                                             Primary Examiner, Art Unit 1762